Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16382047, 15425295, 14613615, 14603941, 13580098, PCT/US2012/070562, PCT/US2011/028028, 61/385215, 61/373491, 61/313388, and 61313375, 61/651099, 61/577202, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Applications 16382047, 14613615, 13580098, PCT/US2012/070562, 61313375, 61/651099, 61/577202 fail to provide support for at least the limitation “eluting the adsorbed steviol glycosides from at least one column in the multi-column system having a higher Rebaudioside X content compared to any of the remaining columns”.  Applications 15425295, 14603941, 13580098, PCT/US2011/028028, 61/385215, 61/373491, and 61/313388, fail to provide support for at least Rebaudioside X. 
As such the effective filing date of the claims is treated as 6/2/2014. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 61-75 are rejected under 35 U.S.C. 103 as being unpatentable over WO2011/112892 by Markosyan et al. (Markosyan) in view of U.S. Patent No. 8703225 by Morita (Morita), previously published as WO2010/038911 published on April 8, 2010.
In regard to claim 61, Markosyan teaches a method for purifying steviol glycoside (P8/L1-22).  Markosyan teaches providing a solution comprising steviol glycosides (P8/L1-22).  Markosyan teaches providing a plurality of consecutively connected columns to create a multi-column system (P8/L1-22; P12/L24 to P13/L9).  Markosyan teaches passing the solution of steviol glycosides through the multi-column system to obtain at least two columns, each column having a different ratio of adsorbed steviol glycosides (P8/L1-22; Table 8; P27/L22-25); reading on capable of adsorbing steviol glycosides on two consecutive columns.  Markosyan teaches steviol glycosides adsorbed onto the adsorbent resin (P8/L1-22; Table 8; P27/L22-25).  Markosyan teaches eluting fractions with high Reb D content from the at least one column having adsorbed steviol glycosides using an alcoholic solvent to provide an eluted solution with high Reb D content (P8/L1-22).  Markosyan teaches eluting higher Rebaudioside D fractions from the multi-column system to obtain an eluted Rebaudioside D solution (P8/L1-22; abstract; Figure 4, Figure 11).  Markosyan teaches Rebaudioside D and at least one other steviol glycoside are separated into different portions of the at least two columns (P8/L1-22; P12/L24 to P13/L9). 

Morita teaches a method for purifying Reb A, C, D, E, and Dulcoside A (abstract; C1/L21-31; C7/L16-42; C4 table).  Morita teaches passing a solution of steviol glycosides through a multi-column system including a plurality of columns packed with an adsorbent resin to provide at least one column having adsorbed steviol glycosides (C7/L16-42, absorption resin, sweet components of the extract were absorbed to the resin, ion exchange resin).  Morita teaches eluting fractions with high Reb A content from the at least one column having adsorbed steviol glycosides using an alcoholic solvent to provide an eluted solution with high Reb A content (C7/L16-42, eluted with 900 ml methanol; C3/L13-15).  Morita teaches Reb X (C4 table, Rebaudioside M); Rebaudioside M as taught by Morita is the same as Reb X of the instant application.  
It would be obvious to one of ordinary skill in the art at the time of the invention to purify Reb X in the method of Markosyan since Reb X is a known steviol glycoside purified through multi-column column absorption methods.  It would be readily apparent to one of ordinary skill in the art at the time of the invention to successfully purify Reb X through the method of Markosyan as Reb X is one of many known steviol glycosides purified through absorption columns.  While Markosyan does not explicitly teach a method for purifying Reb X one of ordinary skill in the art would recognize that Reb X is a known type of steviol glycoside as taught by Morita.  It would be obvious to one of ordinary skill in the art to purify Reb X, as 
In regards to claim 62, Markosyan teaches removing impurities by washing the multi-column system with a washing solution prior to eluting the adsorbed steviol glycosides (P8/L1-22). 
In regards to claim 63, Markosyan teaches the washing solution comprises an aqueous alcohol solution having a water to alcohol ratio ranging from about 99.9:0.1 to about 60:40 (P13/L18-30). 
In regards to claim 64, Markosyan teaches the washing solution comprises an aqueous alcohol solution having a water to alcohol ratio ranging from about 60:40 to about 0.1:99.9 (P13/L18-30).
In regards to claim 65, Markosyan teaches 3 to 15 columns are consecutively connected in series (P12/L24 to P13/L9).
In regards to claim 66, Markosyan teaches a ratio of a volume of a first column of the plurality of columns to a volume of a second column of the plurality of columns is in the range of about 1:1 to about 1:10 (P12/L24 to P13/L9). 
claim 67, Markosyan teaches a ratio of a volume of a last column of the plurality of columns to a volume of a penultimate column of the plurality of columns is in the range of about 3:1 to about 1:10 (P12/L24 to P13/L9).
In regards to claim 68, Markosyan teaches the solution of steviol glycosides is obtained by dissolving a composition comprising a steviol glycoside mixture in a solvent (P14/L24 to P15/L3). 
In regards to claim 69, Markosyan teaches a step of drying the eluted solution comprising steviol glycosides to obtain a purified steviol glycosides mixture (P9/L7-14).  Morita teaches Rebaudioside X as noted above. 
In regards to claim 70, Markosyan teaches the solution of steviol glycosides is prepared by providing Stevia rebaudiana plant material (P8/L24-30), producing a crude extract by contacting the plant material with water, separating insoluble material from the crude extract to provide a filtrate containing steviol glycosides, treating the filtrate to remove impurities to provide the solution of steviol glycosides (P8/L24-30). 
In regards to claim 71, Markosyan teaches further comprising decolorizing and deionizing the eluted solution comprising steviol glycosides to obtain a decolorized, deionized steviol glycoside solution (P9/L7-14).  Markosyan teaches drying the decolorized, deionized steviol glycoside solution to obtain a purified steviol glycoside mixture (P9/L7-14; P19/L26 to P21/L3). 
In regards to claim 72, Markosyan teaches the washing solution comprises at least one alkali (P14/L1-9). 
claim 73, Markosyan teaches the washing solution comprises at least one acid (P14/L1-9).
In regards to claim 74, Markosyan teaches the washing solution comprises water (P13/L18-30).
In regards to claim 75, Markoysan teaches the purified Rebaudioside X is dried and has a higher Rebaudioside X content /total steviol glycosides compared to the solution of steviol glycosides prior to passing through the multi-column system (P9/L7-14).  Markoysan does not explicitly teach that the Rebaudioside X is in a powder form however it would be obvious to one of ordinary skill in the art that a dried substance will result in a powder.  Further, Markoysan teaches that the powdered form is a known result of purification (P36/L1-2). 
Claims 61-75 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8703225 by Morita et al. (Morita), previously published as WO2010/038911 published on April 8, 2010.
In regards to claim 61, Morita teaches a method for purifying steviol glycoside (abstract; C7/L15-42).  Morita teaches providing a solution comprising steviol glycosides (abstract; C7/L15-42; C7/L55-57).  Morita teaches providing a plurality of consecutively connected columns to create a multi-column system (C7/L15-42).  Morita teaches passing the solution of steviol glycosides through the multi-column system to obtain at least two columns, each column having a different ratio of adsorbed steviol glycosides (C7/L15-42); the columns comprise different adsorbents, one of ordinary skill in the art at the time of the invention would recognize that different adsorbent composition will result in different ratios of adsorbed steviol glycosides.  Morita teaches eluting the adsorbed steviol glycosides from at least one column in 
Morita teaches eluting fractions with higher Reb A content from the at least one column having adsorbed steviol glycosides using an alcoholic solvent to provide an eluted solution with higher Reb A content (C7/L16-42, eluted with 900 ml methanol; C3/L13-15; C1/L5-12). 
Morita teaches purification of Reb X (C4 table, Rebaudioside M); Rebaudioside M as taught by Morita is the same as Reb X of the instant application. 
It would be readily apparent to one of ordinary skill in the art that features from individual embodiments into one another because they are both directed towards purification of Rebaudioside components.  See also Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009).  Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.
In regards to claim 62, Morita teaches removing impurities by washing the multi-column system with a washing solution prior to eluting the adsorbed steviol glycosides (C5/L52-62; C7/L15-42).   A change in sequence of steps is prima facie obvious in the absence of new or unexpected results. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
claim 63, Morita teaches the washing solution comprises an aqueous alcohol solution having a water to alcohol ratio ranging from about 99.9:0.1 to about 60:40 (C7/L15-42). 
In regards to claim 64, Morita does not explicitly teach the washing solution comprises an aqueous alcohol solution having a water to alcohol ratio ranging from about 60:40 to about 0.1:99.9.  However, Morita teaches one column has adsorbed steviol glycosides (C7/L15-32).  Morita teaches applying a gradient increase of concentration (C6/L50-52).  Morita teaches aqueous alcohol (C7/L16-42).  It would be obvious to one of ordinary skill in the art at the time of the invention to tailor the concentration of water and alcohol in the washing solution based on desired separation properties.  
In regards to claim 65, Morita teaches 2 columns are consecutively connected in series (C7/L15-42).  Morita does not explicitly teach 3-15 columns; however, mere duplication of parts has no patentable significance, unless a new and unexpected result is produced, since it involves only routine skill in the art.  
In regards to claim 66, Morita teaches a ratio of a volume of a first column of the plurality of columns to a volume of a second column of the plurality of columns is in the range of about 1:1 to about 1:10 (C7/L15-42). 
In regards to claim 67, Morita teaches a ratio of a volume of a last column of the plurality of columns to a volume of a penultimate column of the plurality of columns is in the range of about 3:1 to about 1:10 (C7/L15-42).
In regards to claim 68, Morita teaches the solution of steviol glycosides is obtained by dissolving a composition comprising a steviol glycoside mixture in a solvent (C7/L55-57). 
claim 69, Morita teaches a step of drying the eluted solution comprising steviol glycosides to obtain a purified steviol glycosides mixture (C7/L15-42). 
In regards to claim 70, Morita teaches the solution of steviol glycosides is prepared by providing Stevia rebaudiana plant material (C5/L1-32), producing a crude extract by contacting the plant material with water (C5/L1-32), separating insoluble material from the crude extract to provide a filtrate containing steviol glycosides (C5/L1-32); one of ordinary skill in the art at the time of the invention would recognize that insoluble material is separated since it is not soluble in water.  It would be readily apparent to one of ordinary skill in the art at the time of the invention that treating the filtrate results in the removal of impurities to provide the solution of steviol glycosides.   
In regards to claim 71, Morita teaches decolorizing the eluted solution with high Reb content to provide a first adsorption solution (C5/L52-62).  Morita teaches removing the alcohol solvent from the first adsorption solution and passing the remaining solution through a column with a macroporous adsorbent to provide a second adsorption solution (C5/L52-62; C7/L15-43, Diaion HP).  Morita teaches deionizing the second adsorption solution (C5/L52-62).  A change in sequence of steps is prima facie obvious in the absence of new or unexpected results. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).  Morita teaches drying the decolorized, deionized steviol glycoside solution to obtain a purified steviol glycoside mixture (C7/L16-42, residue was dried, concentrated, 41.7%). 
claims 72-73, Morita does not explicitly teach the washing solution comprises at least one alkali or an acid.  However, Morita teaches the columns comprise weak ion exchange resins (C7/L16-42, Diaion).  It would be obvious to one of ordinary skill in the art at the time of the invention to select the washing solution based on the resin, desired column purification, desired separation, and regeneration requirements.  One of ordinary skill in the art at the time of the invention would be motivated to select either an acidic or alkaline washing solution depending on required regeneration properties. 
In regards to claim 74, Morita teaches the washing solution comprises water (C7/L15-42).
In regards to claim 75, Morita teaches the purified Rebaudioside X is a dry powder with higher Rebaudioside content / total steviol glycosides ratio compared to the solution of steviol glycosides prior to passing through the multi-column system (C7/L15-42). 
Double Patenting
Claims 61-62 and 70 of this application is patentably indistinct from claim 1, 3, and 21 of Application No. 14362275. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 61-62 and 70 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 21 of copending Application No. 14362275 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed towards the same purification method.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments 
Applicant's arguments filed 8/11/2021 have been fully considered but they are not persuasive. 
In regard to the Applicant’s argument regarding the 103 rejection over Markoysan in view of Morita; a person of skill in the art would have no reason to combine Markoysan and Morita; the sweetener art is unpredictable; each steviol glycoside mixture exhibits its own unique flavor and temporal profile; a person of skill in the art would not have deduced any beneficial sensory properties of Reb X from the teachings of Markosyan and Morita; Morita teaches away from procuring Reb X; Morita teaches that RA-B crystals which contain no Reb X were found to have better sensory properties in five of size categories compared to RA-B extract; material having more Reb X content showed less desirable taste properties suggesting increased Reb X content negatively affects sensory properties; such teachings clearly fail to provide one of skill in the art any motivation to purify or utilize Reb X; the Examiner does not find this persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would be obvious to one of ordinary skill in the art at the time of the invention to purify Reb X in the method of Markosyan since Reb X is a known steviol glycoside purified through multi-column column absorption methods.  It would be readily apparent to one of ordinary skill in the art at the time of the invention to successfully purify Reb X through the method of Markosyan as Reb X is one of many known steviol glycosides purified through absorption columns.  While Markosyan does not explicitly teach a method for purifying Reb X one of ordinary skill in the art would recognize that Reb X is a known type of steviol glycoside as taught by Morita.  It would be obvious to one of ordinary skill in the art to purify Reb X, as taught by Morita, in the method of Markosyan, since Reb X is a known glycoside of steviol.  Morita establishes known alternative forms of steviol glycoside, such as Reb X and Reb D.  As the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the at least one form of steviol glycoside of Morita, since such modification would have involved a mere substitution of .
The Applicant has not provided any evidence that the sweetener art is unpredictable. 
A reference "teaches away" when it states that something cannot be done.  See In re Gurley, 27 F.3d 551, 553, 31 USPQ2d 1130, 1130 (Fed. Cir. 1994).  Morita does not teach away. 
In regard to the Applicant’s arguments regarding Morita; Morita does not teach the step of “providing a plurality of consecutively connected columns packed with an adsorbent resin capable of adsorbing steviol glycosides in at least two consecutive columns to create a multi-column system”; the citation to C7/L15-42 only teaches one column packed with an adsorbent resin and does not reference any columns as being consecutively connected; Morita does not disclose the step of passing the solution of steviol glycosides through the multi-column system resulting in steviol glycosides adsorbed onto the adsorbent resin in at least two columns; Morita teaches away from purifying or utilizing Reb X; the Examiner does not find this persuasive. 
As noted in the rejection above: Morita teaches providing a plurality of consecutively connected columns to create a multi-column system (C7/L15-42).  Morita teaches passing the solution of steviol glycosides through the multi-column system to obtain at least two columns, each column having a different ratio of adsorbed steviol glycosides (C7/L15-42); the columns comprise different adsorbents, one of ordinary skill in the art at the time of the invention would recognize that different adsorbent composition will result in different ratios of adsorbed steviol glycosides. 
In re Gurley, 27 F.3d 551, 553, 31 USPQ2d 1130, 1130 (Fed. Cir. 1994).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777